DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An amendment was received from the applicant on May 26, 2021.
Claims 3, 4, 6, 8 and 11-14 have been cancelled.
Claims 16-28 have been added.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5, 7, 9, 10, 15, 16 and 20-25 are rejected under 35 U.S.C. 103 as being unpatentable over Schmidt (US 6,789,490) in view of Barkla (US 2,804,038) and Kariv (US 8,276,844).

	Schmidt, as set forth above, discloses all of the features claimed except for the use of a plurality of rotatable hulls, and a net or airbag structure for catching descending objects.
Barkla discloses a vessel with rotatable hulls, as shown in Figures 1-8, which is comprised of a vessel, as shown in Figure 1, having a plurality of rotatable hulls, each defined as Part #4, that are each connected to a vertical strut or beam, defined as    Part #5, that connects to said vessel, as shown in Figure 1, where said hulls are configured for rotation around an axis that is perpendicular to a water surface, as shown in Figure 1.  Each of said hulls is further comprised of a rudder, defined as Part #6, and hydrofoils, defined as Part #7.  A ring gear, defined as Part #88, is also mounted around said rotation axis, as shown in Figure 2.
Kariv discloses a landing system for unmanned aerial vehicles (UAVs) on a marine vessel, as shown in Figures 1-9b, which is comprised of a marine vessel, defined as Part #20, with a landing system, defined as Part #710, that is mountable to a deck of said marine vessel, and further includes a cushion means, defined as Part 
Therefore, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art, to utilize a vessel with a plurality of rotatable hulls, as taught by Barkla, and a vessel with a net or airbag structure for catching descending objects, as taught by Kariv, in combination with the ship as disclosed by Schmidt for the purpose of providing a vessel with rotatable hulls to allow for thrust vectoring of a propulsion system, and a net or airbag structure for catching an aerial vehicle.

Allowable Subject Matter
Claims 17-19 and 26-28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claims 1, 2, 5, 7, 9, 10, 15, 16 and 20-25 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  LaMora, Jr. (US 2017/0297671 A1) discloses an adjustable debris collection net for a marine vessel for catching falling debris.  Zwaan et al.        (US 9,669,947) discloses a shipboard recovery system for a UAV that includes a catch net for catching a descending UAV.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARS A OLSON whose telephone number is (571) 272-6685.  The examiner can normally be reached on Monday to Friday 8:30am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAMUEL J MORANO can be reached on 571-272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


June 2, 2021




/LARS A OLSON/
Primary Examiner, Art Unit 3617